667 S.E.2d 466 (2008)
STATE of North Carolina
v.
Istivan Clevondon DOUGLAS.
No. 401P08.
Supreme Court of North Carolina.
September 12, 2008.
Istivan C. Douglas, Pro Se.
Robert C. Montgomery, Special Deputy Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 5th day of September 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in Conference this the 12th day of September 2008."